Tom, J.,
dissents in part in a memorandum as follows: While I agree with the majority with respect to dismissal of the case against the father, I would remand for further fact finding as to possible prior instances of abuse by the mother. The mother had left the supervision of her two-year-old daughter, who suffers from epilepsy, to her nine-year-old son, the subject of this proceeding, while she was in a different room. While watching his sister, the boy opened a window. Then, he momentarily left the apartment to throw out garbage, one of his usual chores. While the boy was outside, the infant daughter climbed on the window ledge and apparently was trying to get beyond the window guard when respondent mother entered the room. Seeing her daughter, and not seeing her son, she lost control. As the boy returned at that moment, the respondent mother, in great anger, swung her purse belt at him and caught him with the metal buckle in the face near the eye. The boy suffered five lacerations to the left side of his face from below the eyebrow to the cheekbone and swelling to the left eye. A teacher reported the suspected abuse when he appeared in school. When initially interviewed, the mother claimed that the boy had fallen while roller blading. She initially convinced him to repeat the same explanation.
Much of the proceeding focused on the issue whether this, by itself, was prima facie evidence of abuse. However, the record also contains some indication of possible prior abuse. A social worker’s narrative of an interview with the teacher indicates that the teacher had observed on prior occasions many other injuries on the boy and reported them to the guidance counselor, although those instances were never formally reported. At oral argument, the Law Guardian contended that evidence from the teacher and other witnesses as to possible prior abuse had been precluded.
In view of the seriousness of the charges, indications of prior abuse, the mother’s admissions regarding what appears to be uncontrollable conduct which could have resulted in the loss of the child’s eye, and the endemic concern in child abuse cases *214about the abuse that goes undetected despite telltale signs that are not timely addressed, often leading to tragic results, I would remand for a reopened fact finding to allow testimony from such additional witnesses offering relevant evidence bearing on whether the respondent mother had exhibited a pattern of abuse. Hence, to this extent, I dissent.